                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     ALFONSO DIAZ, et al.,                             Case No. 19-cv-04825-VKD
                                                        Plaintiffs,
                                   9
                                                                                           ORDER TO SHOW CAUSE WHY
                                                 v.                                        ACTION SHOULD NOT BE
                                  10
                                                                                           DISMISSED
                                  11     EAST SIDE UNION HIGH SCHOOL
                                         DISTRICT, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Plaintiffs Alfonso Diaz and his son, J.D., filed this action on August 14, 2019. Dkt. No. 1.

                                  15   Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, plaintiffs’ last day to complete

                                  16   service on defendants or to file a motion for administrative relief from the service deadline was

                                  17   November 12, 2019. The docket does not indicate that plaintiffs have completed service or that

                                  18   defendants have waived service of summons.

                                  19          “If a defendant is not served within 90 days after the complaint is filed, the court—on

                                  20   motion or on its own after notice to the plaintiff—must dismiss the action without prejudice

                                  21   against that defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).

                                  22   The service deadline will be extended upon a showing of good cause. Id. In the present action,

                                  23   the 90-day deadline for completing service has long since passed, and no showing of good cause

                                  24   has been made to extend the deadline. No party filed a case management statement or appeared

                                  25   for the December 3, 2019 initial case management conference. Dkt. No. 13.

                                  26          Accordingly, plaintiffs shall appear before this Court on December 17, 2019 at 10:00 a.m.

                                  27   in Courtroom 2, Fifth Floor, 280 South First Street, San Jose, California 95113 and show cause

                                  28   why this action should not be dismissed without prejudice for failure to timely complete service of
                                   1   process and for failure to prosecute. If plaintiffs contest dismissal, they shall file a response to this

                                   2   order no later than December 10, 2019 explaining why the action should not be dismissed.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 3, 2019

                                   5

                                   6
                                                                                                      VIRGINIA K. DEMARCHI
                                   7                                                                  United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
